Citation Nr: 1022112	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for skull bone loss, as a residual of radical mastoidectomy. 

2.  Entitlement to an increased rating for residuals of a 
skull fracture with traumatic headache, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from August 1967 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for skull bone loss, as 
a residual of radical mastoidectomy, and assigned an initial 
disability rating of 10 percent.  

Historically, a June 1999 Board decision denied service 
connection for bilateral hearing loss, as not well grounded, 
but granted service connection for otitis media of the left 
ear.  That grant was effectuated by a RO rating action later 
that month which assigned an initial noncompensable 
disability rating.  

In September 2002 the Veteran's service representative filed 
a claim for service connection for skull loss. 

An unappealed March 2003 rating decision denied service 
connection for sinusitis.  

A July 2003 rating decision denied a rating in excess of 10 
percent for traumatic headaches, as residuals of a skull 
fracture.  Correspondence received in October 2003 expressed 
dissatisfaction with the July 2003 rating because it did not 
take into account the Veteran's skull loss.  At that time the 
Veteran was not service-connected for skull loss.  However, 
in January 2004 the Veteran's service representative 
specifically requested review of the July 2003 RO denial of a 
rating in excess of 10 percent for the traumatic headaches.  

A claim for service connection for tinnitus and for a 
cognitive disorder as due to service-connected residuals of a 
skull fracture and service-connected skull bone loss, as a 
residual of radical mastoidectomy, was received in January 
2005.  

A June 2005 rating decision granted service connection for 
skull bone loss, as a residual of radical mastoidectomy, and 
assigned an initial disability rating of 10 percent.  

An unappealed December 2005 rating decision denied service 
connection for tinnitus and for a cognitive disorder as due 
to service-connected skull loss due to a radical 
mastoidectomy and to head trauma.  

The Veteran's Notice of Disagreement (NOD) with the 
assignment of only an initial 10 percent rating for skull 
loss was received in March 2006.  

On file is a May 2006 report of a telephone conference of a 
Decision Review Officer (DRO) with the Veteran.  It was noted 
that the Veteran wished to reopen a claim of service 
connection for hearing loss in the left ear, claimed as due 
to service-connected otitis media of the left ear. 

An August 2006 Statement of the Case (SOC) addressed the 
issue of entitlement to an initial rating in excess of 10 
percent for skull loss due to a left mastoidectomy.  
Correspondence from the Veteran's service representative in 
August 2006 was accepted in lieu of VA Form 9, Appeal to the 
Board.  

A December 2007 rating decision denied reopening of claims 
for service connection for a perforated tympanic membrane and 
for defective hearing because of an absence of new and 
material evidence. 

A June 2008 Supplemental SOC (SSOC) addressed the issue of 
entitlement to an initial rating in excess of 10 percent for 
skull loss due to a left mastoidectomy.  VA Form 9, Appeal to 
the Board, was received in July 2008. 

The Veteran was scheduled for a hearing before the Board in 
April 2010 but, as noted in the service representative's 
April 2010 Informal Hearing Presentation, he requested that 
the hearing be cancelled.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a skull fracture with traumatic headache is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

The Veteran had a left radical mastoidectomy but there is no 
brain herniation and the resultant loss of skull bone is no 
greater than a 25-cent piece.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for skull bone loss, as a residual of radical 
mastoidectomy, are not met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, Diagnostic Code 5296 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and VA treatment 
records, and afforded him examinations with respect to the 
claim.  There is no evidence that there has been a change in 
the service-connected disability since the last examination.  
Accordingly, a remand for a more recent examination is not 
necessary.  38 C.F.R. § 3.327(a) (2009).   

The reports of the VA examination conducted in this case show 
that the examinations were thorough and supported by the 
outpatient treatment records.  Thus, the examinations overall 
are adequate bases upon which to base a decision.  

The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Background

The Veteran underwent VA hospitalization in January 1994.  He 
had a history of a traumatic left ear perforation with 
intermittent drainage.  A CT scan had shown signs of chronic 
mastoiditis and chronic otitis media on the left.  He was 
admitted for a left tympanomastoidectomy.  He underwent a 
left complete mastoidectomy.  

In January 1995 the Veteran underwent a surgical revision of 
the January 1994 operative procedure because he was found to 
have a choesteatoma recurrence within the posterior-superior 
quadrant of the reconstructed tympanic membrane.  

On VA neurology examination in March 2000 it was noted that a 
past MRI had shown that some bone was removed from behind the 
Veteran's left ear and after his surgery, in 1994 and 1995, 
he had developed headaches.  After a physical examination the 
diagnosis was post-surgical headaches. 

On VA orthopedic examination in April 2000 it was noted that 
the Veteran was employed as a file clerk at a local VA 
Medical Center.  Over the 25 years since his service 
discharge he had had various jobs from a security guard to a 
laborer.  

A June 2001 VA MRI of the Veteran's brain found no evidence 
of acute intracranial hemorrhage or territorial infarct.  
There was no evidence of a mid-line shift, mass effect or 
herniation.  There was sinus disease in the ethmoid air cells 
and the frontal sinuses, bilaterally, and prominence of the 
adenoidal tissues.  

An April 2003 VA psychiatric examination yielded an opinion 
that the Veteran had a mild cognitive disorder linked to an 
inservice traumatic brain injury.  

An April 2003 VA outpatient treatment (VAOPT) record states 
that the area which had been "rongeured out" measured 
approximately 4 cms. in length and 2 cms. in thickness, in a 
more or less curved shape conforming to the outside arch of 
his left ear.  X-rays showed no evidence of bone loss.  A 
past MIR of the Veteran's brain did not report any bony 
deficit.  

A March 14, 2005, VA neurological evaluation noted that the 
skull defect from the left radical mastoidectomy yielded an 
opinion that the Veteran had loss of the mastoid bone, which 
was considered part of the skull, and which was "definitely 
less than the size of a 25-cent piece."  

On VA neurology examination on March 22, 2005, it was noted 
that on physical examination the Veteran had a skull defect 
behind the left ear related to prior ear surgery.  The defect 
was not circular but more linear in nature.  It was the 
"equivalent of a 25-cent piece."  The diagnosis was stress 
related headaches. It was noted that he had no tics or 
choreiform activity and he ambulated well.  He was able to 
perform his activities of daily living and his usual 
occupation as a mail clerk for a VA RO.  

On VA psychiatric examination in October 2005 it was noted 
that the Veteran reported not having missed any time from 
work as a VA mail clerk, which he had done since 2000.  It 
was opined that the Veteran's allegations of having a 
cognitive disorder linked to inservice head trauma were not 
supported by the objective clinical findings or 
contemporaneous records in the file.  He did not exhibit any 
psychopathology on examination that was suggestive of a 
memory dysfunction as a result of head trauma.  

On VA neurology examination in October 2005 the Veteran 
reported having had two head traumas during service, one in 
which he fell off of a roof, and the other in a parachute 
jump which his chute got caught and his head and body banged 
against the fuselage of an aircraft.  On physical examination 
he had no memory loss or aphasia.  The diagnosis was cerebral 
trauma.  

On VA spinal examination in July 2006 it was noted that the 
Veteran continued to work at a local VA RO, and was retiring 
in three years. 

A September 2006 VAOPT record states that the bony defect 
from the Veteran's left radical mastoidectomy was 2 cms.  A 
March 2007 VAOPT record noted that he worked in the mailroom 
of a VA RO.  


General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings." Fenderson v. West, 12 Vet. App. 119 (1999) (initial 
staged ratings). 

38 C.F.R. § 4.71a, Diagnostic Code 5296 provides that for 
skull loss of both inner and outer tables, without brain 
herniation but involving an area smaller than the size of a 
25-cent piece or 0.716 in² (4.619 cm²), a 10 percent rating 
is warranted.  Without brain herniation, when the area 
involved is greater than the size of a 25-cent piece but less 
than the size of a 50-cent piece, a 30 percent rating is 
warranted.  Without brain herniation, when the area involved 
is larger than size of a 50-cent piece or 1,140 in² (7355 
cm²) a 50 percent rating is warranted.  Skull loss with brain 
herniation warrants a maximum 80 percent rating.  A note to 
Diagnostic Code 5296 provides that other intracranial 
complications are to be rated separately. 

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran is service-connected for degenerative joint 
disease (DJD) of the cervical spine, as residuals of an 
injury, rated 30 percent; degenerative disc disease (DDD) of 
the lumbar spine with spinal stenosis, rated 20 percent; 
otitis media of the left ear, rated 10 percent; traumatic 
headaches, as residuals of a skull fracture, rated 10 percent 
disabling; skull loss, as a residual of a radical 
mastoidectomy, rated 10 percent; and noncompensable 
disability ratings are assigned for bursitis of the left 
shoulder, bursitis of the left elbow, residuals of frostbite 
of the hands and feet, and epidermophytosis of the feet.  
Service connection has been denied for bilateral hearing 
loss, residuals of a perforated tympanic membrane, tinnitus 
associated with skull loss, residuals of an upper respiratory 
infection, posttraumatic stress disorder (PTSD), and a 
cognitive disorder associated with skull loss.  

Here, service connection has been denied for tinnitus and a 
cognitive deficit or disorder due to the surgery that led to 
the service-connected skull loss.  A VA MRI found no evidence 
of intracranial herniation and the only disability shown to 
be due to the surgical loss of skull matter are the Veteran's 
service-connected headaches which are separately evaluated 
and the evaluation of that disorder is an issue which is not 
now before the Board.

As to the size of the amount of skull loss, the 2003 
measurement approximated the skull loss to be 4 cms. by 2 
cms. which would be eight square centimeters (8cms.) and, 
thus, greater than a 25-cent piece but less than that 
required for a 50 percent rating, and would facially warrant 
a 30 percent rating.  

However, three other measurements show that the amount of 
skull loss is not greater than a 25-cent piece.  The March 
14, 2005, measurement found that the amount of skull loss was 
"definitely" less than a 25-cent piece.  The March 22, 
2005, measurement found that the amount of skull loss was 
only "equivalent" to a 25-cent piece, and the September 
2006 measurement found that the area involved was only 2 cms. 
(which when squared equals only 4 cms., less than the 4.619 
square centimeters of a 25-cent piece).  

Accordingly, undisputed evidence is that the Veteran does not 
have any brain herniation and the greater weight of the 
evidence shows that the amount of skull loss is not greater 
than a 25-cent piece.  

Thus, the Board concludes that the record as a whole does not 
show that the amount of skull loss equals or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for the service-connected skull loss at any time 
during the time frame which is relevant to this appeal.  
Fenderson, supra.  In other words, the Veteran's skull loss 
has been no more than 10 percent disabling during the 
relevant time period, so the rating cannot be "staged" 
because the 10 percent rating is the greatest level of 
functional impairment during this time period.  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-116 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria.  Moreover, the evidence shows that there has not 
been any adverse impact of the service-connected disability 
at issue upon the Veteran's employment, much less marked 
interference.  

Also, the disability is not so exceptional or unusual to 
render impractical the application of the regular schedular 
criteria.  There is no evidence of frequent periods of 
hospitalization due solely to the service-connected skull 
loss nor is it shown to cause marked interference with his 
employment.  

Thus, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate.  
For this reason, the Board finds no basis to refer this case 
for consideration of an extraschedular rating.  So, the 
criteria for submission for consideration of an extra-
schedular rating are not met.  Thun, Id.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As the preponderance of the evidence is against the claim for 
a higher initial rating, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

ORDER

An initial rating in excess of 10 percent for skull bone 
loss, as a residual of radical mastoidectomy is denied. 


REMAND

With regard to the claim for a rating in excess of 10 percent 
for residuals of a skull fracture with traumatic headache, in 
a January 2004 NOD the Veteran's representative specifically 
disagreed with the RO's decision.  By filing an NOD, the 
Veteran's representative has initiated appellate review of 
this issue.  The next step in the appellate process is for 
the RO to issue to the Veteran and the Veteran's 
representative an SOC.  See 38 C.F.R. § 19.29 (2009); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  An SOC must be issued to the Veteran 
and the Veteran's representative which 
addresses the claim for a rating in excess 
of 10 percent for residuals of a skull 
fracture with traumatic headache.  Along 
with the SOC, a VA Form 9 (Appeal to Board 
of Veterans' Appeals), must furnish to the 
Veteran and the Veteran's representative, 
and they must be afforded the applicable 
time period for perfecting an appeal as to 
this issue.

The Veteran and the Veteran's 
representative are hereby reminded that 
appellate consideration of the matter 
identified above, a rating in excess of 10 
percent for residuals of a skull fracture 
with traumatic headache, may be obtained 
only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


